[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


January 19, 2022


Hoxie & Associates LLC	: NOTICE OF WITHDRAWAL
75 Main Street	:	FROM ISSUE
Suite 203	: UNDER 37 CFR 1.313(b)
Millburn, NJ  07041

In re Application of
LOSCHER, Frank et al.
Serial No.  17/280,055
Filed:  03/25/2021
For:  TOPICAL SUNSCREEN FORMULATION


This application is being withdrawn to permit reopening of prosecution.  See 37 CFR 1.313(b).

The above-identified application is hereby withdrawn from issue.

The issue fee is refundable upon written request.  If, however, the application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due upon written request.  This request and any balance due must be received on or before the due date noted in the new Notice of Allowance in order to prevent abandonment of the application.

Telephone inquiries should be directed to the SPE Frederick F. Krass at (571) 272-0580.

The above-identified application is being forwarded to the examiner for prompt appropriate action, including notifying applicant of the new status of this application.


/BETHANY P BARHAM/Acting Director, TC 1600                                                                                                                                                                                                                                                                                                                                                                                                               
___________________________
Bethany Barham, Acting Director
Technology Center 1600

slw